Case 4:20-cv-02078-MWB Document 190-3 Filed 11/20/20 Page 1 of 6

Exhibit C
Case 4:20-cv-02078-MWB Document 190-3 Filed 11/20/20 Page 2 of 6

IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

IN RE: CANVASS OF ABSENTEE AND : Nos, 89-93 EM 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020
GENERAL ELECTION

PETITION OF: PHILADELPHIA COUNTY
BOARD OF ELECTIONS

 

PER CURIAM
AND NOW, this 18 day of November, 2020, the Application for the Court to

Exercise Extraordinary Jurisdiction over the Commonwealth Court’s Cases Docketed at
1140 CD 2020, 1139 CD 2020, 1138 CD 2020, 1137 CD 2020, and 1136 CD 2020, filed
by the Philadelphia County Board of Elections, is hereby GRANTED with respect to the

following issue:

Does the Election Code require county boards of elections to
disqualify mail-in or absentee ballots submitted by qualified
electors who signed their ballot’s outer envelopes but did not
handwrite their name, their address, and/or a date, where no
fraud or irregularity has been alleged?

The Commonwealth Court shall immediately transfer the contents of its records for
these cases to this Court, including the briefs requested and received from the parties.

Chief Justice Saylor and Justice Mundy note their dissent.
Case 4:20-cv-02078-MWB Document 190-3 Filed 11/20/20 Page 3 of 6

IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

IN RE: CANVASS OF ABSENTEE AND : Nos. 89-93 EM 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020:
GENERAL ELECTION

PETITION OF: PHILADELPHIA COUNTY
BOARD OF ELECTIONS

 

PER CURIAM
AND NOW, this 18 day of November, 2020, the Application for the Court to

Exercise Extraordinary Jurisdiction over the Commonwealth Court’s Cases Docketed at
1140 CD 2020, 1139 CD 2020, 1138 CD 2020, 1137 CD 2020, and 1136 CD 2020, filed
by the Philadelphia County Board of Elections, is hereby GRANTED with respect to the

following issue:

Does the Election Code require county boards of elections to
disqualify mail-in or absentee ballots submitted by qualified
electors who signed their ballot’s outer envelopes but did not
handwrite their name, their address, and/or a date, where no
fraud or irregularity has been alleged?

The Commonwealth Court shall immediately transfer the contents of its records for
these cases to this Court, including the briefs requested and received from the parties.

Chief Justice Saylor and Justice Mundy note their dissent.
Case 4:20-cv-02078-MWB Document 190-3 Filed 11/20/20 Page 4 of 6

IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

IN RE: CANVASS OF ABSENTEE AND : Nos. 89-93 EM 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020
GENERAL ELECTION

PETITION OF: PHILADELPHIA COUNTY
BOARD OF ELECTIONS

 

PER CURIAM
AND NOW, this 18 day of November, 2020, the Application for the Court to

Exercise Extraordinary Jurisdiction over the Commonwealth Court’s Cases Docketed at
1140 CD 2020, 1139 CD 2020, 1138 CD 2020, 1137 CD 2020, and 1136 CD 2020, filed
by the Philadelphia County Board of Elections, is hereby GRANTED with respect to the

following issue:

Does the Election Code require county boards of elections to
disqualify mail-in or absentee ballots submitted by qualified
electors who signed their ballot’s outer envelopes but did not
handwrite their name, their address, and/or a date, where no
fraud or irregularity has been alleged?

The Commonwealth Court shall immediately transfer the contents of its records for
these cases to this Court, including the briefs requested and received from the parties.

Chief Justice Saylor and Justice Mundy note their dissent.
Case 4:20-cv-02078-MWB Document 190-3 Filed 11/20/20 Page 5 of 6

IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

IN RE: CANVASS OF ABSENTEE AND : Nos. 89-93 EM 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020
GENERAL ELECTION

PETITION OF: PHILADELPHIA COUNTY
BOARD OF ELECTIONS

 

PER CURIAM
AND NOW, this 18" day of November, 2020, the Application for the Court to

Exercise Extraordinary Jurisdiction over the Commonwealth Court’s Cases Docketed at
1140 CD 2020, 1139 CD 2020, 1138 CD 2020, 1137 CD 2020, and 1136 CD 2020, filed
by the Philadelphia County Board of Elections, is hereby GRANTED with respect to the

following issue:

Does the Election Code require county boards of elections to
disqualify mail-in or absentee ballots submitted by qualified
electors who signed their ballot’s outer envelopes but did not
handwrite their name, their address, and/or a date, where no
fraud or irregularity has been alleged?

The Commonwealth Court shall immediately transfer the contents of its records for
these cases to this Court, including the briefs requested and received from the parties.

Chief Justice Saylor and Justice Mundy note their dissent.
Case 4:20-cv-02078-MWB Document 190-3 Filed 11/20/20 Page 6 of 6

IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

IN RE: CANVASS OF ABSENTEE AND : Nos. 89-93 EM 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020:
GENERAL ELECTION

PETITION OF: PHILADELPHIA COUNTY
BOARD OF ELECTIONS

 

PER CURIAM
AND NOW, this 18" day of November, 2020, the Application for the Court to

Exercise Extraordinary Jurisdiction over the Commonwealth Court’s Cases Docketed at
1140 CD 2020, 1139 CD 2020, 1138 CD 2020, 1137 CD 2020, and 1136 CD 2020, filed
by the Philadelphia County Board of Elections, is hereby GRANTED with respect to the

following issue:

Does the Election Code require county boards of elections to
disqualify mail-in or absentee ballots submitted by qualified
electors who signed their ballot’s outer envelopes but did not
handwrite their name, their address, and/or a date, where no
fraud or irregularity has been alleged?

The Commonwealth Court shall immediately transfer the contents of its records for
these cases to this Court, including the briefs requested and received from the parties.

Chief Justice Saylor and Justice Mundy note their dissent.
